DETAILED ACTION
This Office action is in reply to application no. 17/320,787, filed 14 May 2021.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,068,923. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the exact same process under different embodiments (here, methods and computer-readable media; in the reference patent, systems).  Most of the dependent claims are word-for-word identical to those of the reference patent.  

Conclusion
As the only rejection herein is the nonstatutory double patenting rejection, it is worth briefly explaining why that is the only rejection.  In terms of 35 U.S.C. § 101, the prosecution history of the reference patent adequately describes why, in the end, no such rejection was made; as the process here is identical to the process claimed in the reference patent, the analysis would be precisely the same, with the same result.
In regard to the state of the art just prior to the priority date (Sept. 2014) of the invention, Boyd et al. (U.S. Publication No. 2002/0123930) disclose a promotion pricing system [title] that receives and evaluates historical transactions of customers [0040; 0090] in order to determine attributes thereof [0034-35] and provides incentives to them based on categories. [0038]
Okerlund (U.S. Publication No. 2013/0080239) disclose an incentive system [title] that sends and receives payment and transaction data between mobile devices [0058] and can use the mobile devices to disseminate incentives such as coupons. [0156]
Sobhani et al. (U.S. Publication No. 2015/0006426, filed 5 December 2013) disclose a system for automated online merchant charity donations [title] in which a third party provides authorization for a member to complete a checkout transaction, [0183] the member may select charities to which to donate, [0182] and a percentage of the purchase price is donated. [0146]
Bilstad et al. (U.S. Publication No. 2008/0152099) discloses a mobile telephone transaction system [title] which includes use of a “credit card”, [0040] and that the user may use the credit card to directly make “donations to one charity”, [0041] and mentions, with no specificity as to its use, “neural network processing”. [0074] But neither he nor the prior art previously made of record, alone or if combined, teach that a neural network is used as part of the process of generating a targeted incentive, as required by the claims of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694